       Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 1 of 33




APPENDIX D TO CONSENT DECREE MODIFICATION




Capacity Assurance Program


Submitted to

U.S. Environmental Protection Agency
Georgia Environmental Protection Division


Submitted by

Department of Watershed
Management
DeKalb County, Georgia
Case No. 1:10 cv 4039-SDG




Prepared by

CDPMT
September 2020
            Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 2 of 33



Contents
Section                                                                                                                                           Page

Acronyms and Abbreviations............................................................................................................. iii
Introduction ................................................................................................................................... 1-1
       1.1       Purpose ............................................................................................................................ 1-1
       1.2       Authority .......................................................................................................................... 1-2
       1.3       Related DeKalb County Documents ................................................................................. 1-2
       1.4       Implementation Schedule................................................................................................ 1-2
Overview ........................................................................................................................................ 2-1
       2.1        Description of Wastewater Collection and Transmission System ................................... 2-1
       2.2        Key Elements of the CAP.................................................................................................. 2-1
       2.3        Definitions ........................................................................................................................ 2-1
Capacity Evaluation Program ........................................................................................................... 3-1
       3.1     Capacity Request Submittal ............................................................................................. 3-1
               3.1.1 Flow Estimates for Additional Flows................................................................... 3-1
               3.1.2 Other Required Information ............................................................................... 3-1
       3.2     Capacity Analysis Evaluation ............................................................................................ 3-2
       3.3     Issuance of Certifications ................................................................................................. 3-2
       3.4     Minor Sewer Connections................................................................................................ 3-2
       3.5     Capacity Approval In Lieu of Certification Process .......................................................... 3-2
               3.5.1 Essential Services ................................................................................................ 3-3
               3.5.2 Existing Illicit Connections .................................................................................. 3-3
       3.6     Temporary Service Lateral Suspensions .......................................................................... 3-3
       3.7     Issuance of Land Development or Building Permits ........................................................ 3-3
Capacity Analysis ............................................................................................................................ 4-1
       4.1     Methodology.................................................................................................................... 4-1
               4.1.1 Hydraulic Model.................................................................................................. 4-1
               4.1.2 System Flows ...................................................................................................... 4-1
       4.2     Collection Capacity Analysis............................................................................................. 4-2
               4.2.1 Procedure............................................................................................................ 4-2
               4.2.2 Collection Capacity Definition............................................................................. 4-2
       4.3     Transmission Capacity Analysis ....................................................................................... 4-2
               4.3.1 Procedure............................................................................................................ 4-2
               4.3.2 Transmission Capacity Definition........................................................................ 4-3
       4.4     Treatment Capacity Analysis............................................................................................ 4-3
               4.4.1 Procedure............................................................................................................ 4-3
               4.4.2 Treatment Capacity Definition............................................................................ 4-3
       4.5     New Connection Conditions ............................................................................................ 4-3
               4.5.1 Procedure............................................................................................................ 4-3
               4.5.2 New Connection Conditions Definition .............................................................. 4-3
Banking Credit System .................................................................................................................... 5-1
       5.1      Capacity Assurance Information Management System................................................... 5-1
       5.2      Deposits ........................................................................................................................... 5-1
       5.3      Capacity Enhancing Projects ............................................................................................ 5-2
           Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 3 of 33
CONTENTS

                      5.3.1   Offline Storage .................................................................................................... 5-2
                      5.3.2   Removal of Connections ..................................................................................... 5-2
                      5.3.3   Gravity Sewer Line Improvements...................................................................... 5-2
                      5.3.4   LS Improvements ................................................................................................ 5-2
                      5.3.5   Treatment Facility Improvements ...................................................................... 5-2
                      5.3.6   I/I Reduction Projects ......................................................................................... 5-2
                      5.3.7   Conditional Reduction in Banking Credit Ratios Used for Gravity Sewer Line
                              Improvement and I/I Reduction ......................................................................... 5-4
           5.4        Capacity Approvals In Lieu of Capacity Certification ....................................................... 5-4
References...................................................................................................................................... 6-1


Appendixes
Appendix A Department Watershed Management Organizational Chart
Appendix B Sewerbasin Map
Appendix C Capacity Evaluation Process Flowchart
Appendix D Sewer Capacity Evaluation Request Form
Appendix E Modeling Area Map
Appendix F Sewer Lift Station and Force Main Map



Tables

Table 1-1. CAP Related Documents
Table 5-1. Estimated Peak Flow Reductions for Gravity Sewer Rehabilitation
Table 5-2. Estimated Peak Flow Reductions for Storm Drain and Downspout Removal
Table 5-3. Estimated Peak Flow Reductions for Vented Manhole Lid Replacement
Table 5-4. Earned Base Credits for Repair of Manhole Defects (in gpd)




Appendix D - CAP                                                                                                                                 (D) ii
          Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 4 of 33




Acronyms and Abbreviations
ADWF                 average dry-weather flow
ASCE                 American Society of Civil Engineers
CAP                  Capacity Assurance Program
CD                   Consent Decree
CDPMT                Consent Decree Program Management Team
CFR                  Code of Federal Regulations
DWM                  Department of Watershed Management (DeKalb County)
EPA                  United States Environmental Protection Agency
EPD                  Georgia Environmental Protection Division
GIS                  geographic information system
gpd                  gallon(s) per day
HGL                  hydraulic gradeline
I/I                  infiltration and inflow
IMS                  information management system
LS                   lift station
MCD                  Modification to the Consent Decree
MS4                  municipal separate storm sewer system
NPDES                National Pollution Discharge Elimination System
SSO                  sanitary sewer overflow
WCTS                 wastewater collection and transmission system
WEF                  Water Environment Federation
WWTF                 wastewater treatment facility




APPENDIX D - CAP                                                             (D) iii
          Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 5 of 33


SECTION 1



Introduction
1.1 Purpose
On December 20, 2011, DeKalb County (hereafter, the “County”) entered into a consent decree with the
United States and the State of Georgia (hereafter, the “State”), in the case styled United States of
America et al. v. DeKalb County, Georgia, No. 1:10-cv-4039-WSD (hereafter, the “CD”). The Modification
to the CD (hereafter, the “MCD”) authorizes the implementation of a Capacity Assurance Program (CAP).
The County’s Department of Watershed Management (DWM) has prepared the following Capacity
Assurance Program for review and approval by the United States Environmental Protection Agency
(EPA) and the Georgia Environmental Protection Division (EPD), pursuant to paragraph 29 of the MCD.
This CAP will be used to identify each sewershed or part of a sewershed with insufficient capacity under
either peak wet weather, or average conditions, or both. It will also be used to analyze all portions of
the wastewater collection and transmission system (“WCTS”) that hydraulically impact all known
sanitary sewer overflows (“SSOs”) and to assess peak flow capacity of all major system components for
existing and proposed flows.
The CAP ensures that the County will only authorize new sewer service connections, or increases in flow
from existing sewer service connections, after the County certifies that the analysis procedures
contained in the approved CAP have been used and that the County has determined, based on those
procedures, that there is Adequate Treatment Capacity, Adequate Transmission Capacity, and Adequate
Collection Capacity as set forth in Section 4 herein. The CAP contains the following components:
    The technical information, methodology, and analytical techniques, including the model or software,
     to be used by the County to calculate collection, transmission, and treatment capacity;
    The means by which the County will integrate its capacity certification with the issuance of building
     permits and the acquisition of new or existing sewers from other owners;
    The technical information, methodology, and analytical techniques to calculate the net (cumulative)
     increase or decrease in volume of wastewater introduced to the WCTS resulting from the County’s
     authorization of new sewer service connections and changes in flow from existing connections and
     the completion of: a) specific projects that add or restore capacity to the WCTS or the wastewater
     treatment facility (WWTF) (hereafter, “Capacity Enhancing Projects”), b) specific projects that
     reduce peak flow through removal of inflow and infiltration (I/I) (hereafter, “I/I Projects”), and c)
     permanent removal of sewer connections (hereafter, “Removal of Connections”);
    A method for information management capable of tracking the accumulation of banked credits from
     completion of Capacity Enhancing Projects, I/I Projects, and Removal of Connections; the capacity-
     limited portion of the sewerbasin in which those credits were earned; and the expenditure of such
     credits; and
    All evaluation protocols to be used to calculate collection, transmission, and treatment capacity
     including, but not limited to, standard design flow rate, rules of thumb regarding pipe roughness,
     manhole head losses, as-built drawing accuracy (distance and slope), and water use (gallons per
     capita per day); projected flow impact calculation techniques; and metering of related existing peak
     flows (flows metered in support of analysis and/or manual observation of existing peak flows).



Appendix D - CAP                                                                                      (D) 1-1
            Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 6 of 33
SECTION 1


1.2 Authority
The County’s legal authority for the development and implementation of this CAP is:
      The U.S. Clean Water Act
      Georgia Water Quality Control Act
      The previously discussed modified CD


1.3 Related DeKalb County Documents
The County has several documents that are critical to and referenced throughout this CAP. Table 1-1 lists
the documents and their locations.
Table 1-1. CAP Related Documents
                      Document                              Location

    DeKalb County DWM Water and Sewer Design
                                               DeKalb County DWM website
    Standards Manual

    Priority Areas Sewer Assessment and
                                               DeKalb County DWM website
    Rehabilitation Program

    System-Wide Flow & Rainfall Monitoring
                                               DeKalb County DWM website
    Program

    Sewer Mapping Program                      DeKalb County DWM website

    System-Wide Hydraulic Model                DeKalb County DWM website

    Infrastructure Acquisitions Program        DeKalb County DWM website

    Sub-Model Reports                          DeKalb County DWM website



1.4 Implementation Schedule
The following is required prior to use of the Fully Developed Dynamic Model for approval of new sewer
connections within each Sub-Model Area:
            Completion of submission of Sub-Model to the EPA/EPD for review and comment
            Written approval from the EPA/EPD of the Sub-Model Report
            Entry of the MCD in Federal Court
Until all of the criteria listed above are completed, the County shall continue to use in that area its
existing hydraulic models to evaluate, and where appropriate certify, adequate capacity for all new
sewer service connections or increases in flow from existing sewer service connections pursuant to the
original provisions of Paragraph 28(g) of the CD.




Appendix D - CAP                                                                                    (D) 1-2
          Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 7 of 33


SECTION 2



Overview
2.1 Description of Wastewater Collection and Transmission
    System
The County owns, operates, maintains, and manages a network of pipes, manholes, lift stations (LS),
force mains, and associated appurtenances that transport wastewater from homes, businesses, and
industries to the Snapfinger Wastewater Treatment Facility (WWTF), the Pole Bridge WWTF, and to
intergovernmental partners’ wastewater facilities outside the County. That infrastructure is part of the
County’s WCTS, as defined in the CD and herein. Property owners own the private service laterals from
the served residential, commercial, and industrial structures to the public sewer main in the street or
right-of-way, including the connection.
The County’s WCTS currently serves approximately 620,000 people in a service area of more than
235 square miles. The WCTS is composed of:
    2,683 miles of sewers (approximate)
    70,900 manholes (approximate)
    64 LSs and force mains
    Two WWTFs
The WCTS is divided into three sewerbasins. Two sewerbasins deliver wastewater to the two WWTFs
while the third basin delivers wastewater to neighboring jurisdictions for treatment.
Appendix A provides an organizational chart of DWM, and Appendix B shows a map of the County’s
WCTS delineated by sewerbasin.

2.2 Key Elements of the CAP
The key elements of the CAP are addressed individually as follows:
    Section 3     Capacity Certification Program
    Section 4     Capacity Analysis
    Section 5     Credit Tracking & Banking System

2.3 Definitions
For clarity and ease of understanding, definitions for the following terms are provided.
Capacity Request: Written submission of a request to DeKalb County for an allotment of sewer
capacity.
Credit: One unit of flow equivalent.
Flow Reduction Factor: The ratio of flow removal to proposed flow increase.
Force Main: Sanitary sewer lines that operate under pressure due to pumping of sanitary wastewater
at a lift station except for those sanitary sewer lines that serve a private lift station or a single structure
or building.



Appendix D - CAP                                                                                           (D) 2-1
          Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 8 of 33
SECTION 2

Fully Developed Dynamic Model: A dynamic hydraulic model officially authorized for use by the
DeKalb County after it is certified by a professional engineer on the County’s behalf as meeting the
technical criteria and functions specified in the MCD and the Sub-Model Reports, and is supported by
complete documentation of model development, calibration, validation/verification, sensitivity
analysis, appropriate flow conditions, and operation, use, and maintenance procedures.
Gravity Sewer Line: A pipe that receives, contains, and conveys wastewater not normally under
pressure, or head, but is intended to flow unassisted under the influence of gravity.
Illicit Connection: Any pipe, open channel, drain, or conveyance, whether on the surface or subsurface,
that allows any direct or indirect non-stormwater discharge to the DeKalb County Municipal Separate
Storm Sewer System (MS4) including, but not limited to any conveyances which allow any non-
stormwater discharge including sewage, process wastewater, and wash water to enter the MS4,
regardless of whether such pipe, open channel, drain, or conveyance has been previously allowed,
permitted, or approved by a federal, state, or local law enforcement agency.
Infiltration: Defined by 40 CFR § 35.2005(b) (20) shall mean water other than wastewater that enters a
WCTS (including sewer service connections and foundation drains) from the ground through such
means as defective pipes, pipe joints, connections, or manholes.
Inflow: Defined by 40 CFR § 35.2005(b)(21) shall mean water other than wastewater that enters a
sanitary sewer system (including sewer service connections) from source such as, but not limited to,
roof leaders, cellar drains, yard drains, area drains, drains from springs and swampy areas, manhole
covers, cross connections between storm sewers and sanitary sewers, catch basins, cooling towers,
storm water, surface runoff, street wash waters, or drainage.
NPDES Permits: The most recently issued National Pollutant Discharge Elimination System Permits
issued to the County for the Pole Bridge WWTF and the Snapfinger WWTF.
1-Hour Peak Flow: Per Paragraph 29 of the MCD, the 1-hour peak flow is the greatest flow in a sewer
averaged for a 60-minute period at a specific location expected to occur as a result of a representative
2-year, 24-hour storm event.
Overflow: A release of wastewater from the WCTS, or from an WWTF, caused by problems in the
WCTS, that does not reach waters of the United States or the state.
Priority Areas: Portions of the WCTS within Initial or Additional Priority Areas as defined and
delineated in the July 2015 Priority Areas Sewer Assessment and Rehabilitation Program Report as
referenced in Table 1-1 herein.
Priority Fix List: A listing of repeat SSO locations as defined in Section VI, Paragraph 35(j) of the
Consent Decree as revised per the MCD.
Private Lateral: That portion of a sanitary sewer conveyance pipe, including that portion in the public
right of way, that extends from the wastewater main to the single-family, multi-family, apartment or
other dwelling unit or commercial or industrial structure to which wastewater service is or has been
provided.
Sanitary Sewer Overflow or SSO: Spills, overflows, and building backups.
Sewershed: The subdivisions of the County’s WCTS containing sewers that are primarily hydraulically
linked as identified in Appendix A of the Consent Decree.
Spill: A discharge of wastewater from the WCTS, or from an WWTF caused by problems in the WCTS,
which reaches waters of the United States or the State, including a prohibited bypass, but not
including other discharges from a point source that is specified in the NPDES permits.


Appendix D - CAP                                                                                        (D) 2-2
          Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 9 of 33


SECTION 2

2-year, 24-hour Flow Condition: The peak hourly flow from a rainfall event 24 hours in duration that
has a 50 percent probability of occurring in any one year.
Wastewater Collection and Transmission Systems: All wastewater collection and transmission
systems, including all pipes, lift stations, force mains, gravity sewer lines, manholes and appurtenances
thereto, which are owned or operated by the County, except for those portions of a system or systems
for which another entity is legally responsible for maintenance.
Wastewater Treatment Facility: Devices or systems used in the storage, treatment, recycling, and
reclamation of municipal sewage. This definition includes the following facilities owned, managed,
operated, and maintained by the County: the Pole Bridge WWTF and the Snapfinger WWTF.




Appendix D - CAP                                                                                     (D) 2-3
         Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 10 of 33


SECTION 3



Capacity Evaluation Program
The CAP will analyze portions of the WCTS that are indicative of being hydraulically limited including: 1)
identifying each sewerbasin or part of a sewerbasin with temporarily insufficient capacity under either
1-hour peak flows, or average conditions, or both; 2) analyzing the portions of the WCTS that hydrau-
lically impact known SSOs; and 3) assessing the peak or average flow capacity of all major system
components for existing and proposed flows.
The CAP provides a process for the County to determine whether there is adequate treatment, trans-
mission, and collection capacity before it authorizes a new sewer service connection in the WCTS, or
additional flow from an existing sewer service connection in the WCTS, as set forth in this section.
Appendix C provides a flowchart that provides an overview of the capacity evaluation process. The steps
are further described throughout this section and the following sections of this document.
Certifications will be made by a professional engineer registered in the state of Georgia and reviewed
and approved by an authorized representative of the County.


3.1 Capacity Request Submittal
An entity requesting connection to the WCTS, or an increase in flow, will be required to submit a Sewer
Capacity Evaluation Request Form. The request will be submitted through the Planning & Development
Division of DWM at the beginning stages of development. Appendix D provides an example Sewer
Capacity Evaluation Request Form.

3.1.1       Flow Estimates for Additional Flows
Flow estimates shall be provided by the requestor and included in the Sewer Capacity Evaluation
Request Form. Estimated flows from new sewer service connections or estimated increases in flow from
existing sewer service connections shall be based upon the latest approved table of standard design
flow rates which are included as an attachment to the County’s Sewer Capacity Evaluation Request
Form. Alternative flow contribution rates shall be considered with supporting information.

3.1.2       Other Required Information
Other information on the Sewer Capacity Evaluation Request Form shall include the following:
    Location Address
    Intended Tie-In Manhole
    Project Name
    Type of Development
    Land Lot and Parcel ID
    County District
    Developer Contact Information
    Engineering Firm Contact Information
    Geographic Information System (GIS) Site Plan
    Proposed Utility Plan (if available)



Appendix D - CAP                                                                                      (D) 3-1
         Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 11 of 33
SECTION 3

Within 60 days of entry of the MCD, the County shall establish a list with detailed information of
authorized new connections to the sewer system from date of entry of the MCD and increases in flow
from existing connections from which the flows have not yet been introduced into the WCTS. The
information shall include the address, average daily flow, peak flow, sewershed, Wastewater Treatment
Facility (WWTF), date authorized, and estimated month/quarter when flow will begin.


3.2 Capacity Analysis Evaluation
DWM will perform the capacity analysis with the provided information from the Sewer Capacity
Evaluation Request Form. The detailed process of performing this analysis is described in Section 4.


3.3 Issuance of Certifications
Upon approval of new connection or additional flow request, the County will provide the requestor with
a completed Sewer Capacity Letter stating approval for connection. The date will be documented and
updated in the County’s tracking system.


3.4 Minor Sewer Connections
Minor sewer connections are defined in this CAP as connections in which the average daily flow is not to
exceed 2,500 gpd. For minor sewer connections, the County may elect to perform a monthly capacity
analysis for each sewershed or part of a sewershed to verify that the sewershed or part of a sewershed
has adequate capacity as defined in Section 4 for all sewer connections approved in the previous month
as well as for additional flows generated by all anticipated minor sewer connections in the subsequent
month. The County shall evaluate proposed new minor connections on a monthly basis to certify
adequate capacity for the total anticipated one-hour peak flow from all minor connections and shall
include this anticipated one-hour peak flow in all capacity evaluations. The County will validate the prior
month’s flow estimate for anticipated minor sewer connections at the beginning of the following month
and adjust capacity evaluations accordingly. If the County uses the credit bank described in Section 5 to
approve any minor sewer connections, the subtraction from the credit bank shall not result in a negative
balance of banking credits.


3.5 Capacity Approval In Lieu of Certification Process
The County may authorize new sewer service connections or additional flow from an existing connection
even if it cannot satisfy the requirements of Section 3.2 and 3.3, provided the County complies with the
following provisions and a Professional Engineer certifies and stamps, prior to the authorization, that all
applicable provisions are satisfied:
    The County is in substantial compliance with the Consent Decree as modified by the MCD;
    The sewer lines that will convey the proposed additional flow from new or existing sewer service
     connections have not experienced dry weather SSOs resulting from inadequate capacity within the
     previous 12 months or the County has certified the causes of any dry weather SSOs due to
     inadequate capacity have been eliminated;
    The County has identified the sewer line segment(s), LS(s), and/or wastewater treatment systems
     that do not meet the conditions for certification of adequate treatment, transmission, or collection
     capacity; and



Appendix D - CAP                                                                                       (D) 3-2
         Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 12 of 33


SECTION 3

    The County may authorize a new sewer service connection or increase in flow to an existing
     connection prior to the completion of a necessary added capacity or peak flow reduction project,
     but the project must be completed prior to the time that the new sewer service connection or flow
     increase is introduced to the WCTS (the credit tracking system is described in Section 5)

3.5.1       Essential Services
Notwithstanding the provisions of Section 3.2 and 3.3, the County may authorize a new sewer service
connection, or additional flow from an existing sewer service connection, even if it cannot certify that it
has adequate treatment, transmission, or collection capacity, for the following:
    health care facilities, public safety facilities, public schools, and, subject to EPA/EPD review and
     approval, government and other facilities
    cases where a pollution or health or safety condition exists, as determined by the DeKalb County
     Health Department or its regulatory successor, as the result of a discharge of untreated wastewater
     from an onsite septic system or other discharge point
For new service connections, or additions to flow from an existing connection, the County will make the
appropriate subtraction to the balance in the credit bank described in Section 5. The subtraction may
result in a negative balance in the credit bank if sufficient credits are not available to offset the flow
increase.

3.5.2       Existing Illicit Connections
Notwithstanding the other provisions of Section 3, the County may authorize a new sewer service
connection, or additional flow from an existing sewer service connection, even if it cannot certify that it
has adequate treatment, transmission, or collection capacity for any illicit connections or discharge of
wastewater to the stormwater system or to waters of the state. For such new service connections or
additions to flow from an existing connection the County will make a subtraction from the balance in the
credit bank described in Section 5. The subtraction may result in a negative balance in the credit bank if
sufficient credits are not available to offset the flow increase.


3.6 Temporary Service Lateral Suspensions
The County may reconnect, without certifying Adequate Capacity, any connection that is temporarily
suspended from the WCTS in order to complete work to replace or repair the service lateral. The term
“temporarily suspended” as it applies to this section refers only to service lateral connections that are
suspended while work is actively pursued to replace or repair the service lateral.


3.7 Issuance of Land Development or Building Permits
The County and City ordinances stipulate that a land development permit is required if any part of the
development involves land disturbance, as well as a building permit is required for a new development
and for redevelopment of an existing property. The permitting process requires a certification that the
WCTS has adequate capacity or an approval in lieu of the certification as described in this Section in
order to accept the development’s new sewer service connection or additional flow to an existing sewer
service connection.



Appendix D - CAP                                                                                            (D) 3-3
         Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 13 of 33


SECTION 4



Capacity Analysis
4.1 Methodology
The WCTS is divided into three major sewerbasins, which are further divided into 35 individual
sewersheds. Three of the 35 sewersheds have no sewer service and thus the remaining 32 sewersheds
are subject to capacity analysis. Appendix B presents a map of the sewersheds.
Two sewerbasins convey wastewater to County-operated WWTFs: Pole Bridge WWTF and Snapfinger
WWTF, which are operated in accordance with their respective NPDES permits. The third sewerbasin
conveys wastewater primarily to the City of Atlanta but to a lesser extent also to Clayton County, Fulton
County, and Gwinnett County; discharge of this wastewater is governed by Intergovernmental
Agreements, which dictate capacity analysis beyond the County’s system.

4.1.1       Hydraulic Model
The above major sewerbasins were divided into seven modeling areas which are hydraulically
independent and are shown in Appendix E. Fully developed dynamic models for each of these areas,
which are herein described as Sub-Models, are to be completed using available collection system data
that included survey data, existing GIS databases, record drawings, site visits, and engineering judgment
and per the schedule and requirements set forth in Paragraph 28 of the MCD.
To calibrate each Sub-Model, the County conducted a system-wide flow and rainfall monitoring
program. Model calibration consists of comparing model simulated output to monitored flow and
adjusting model parameters until model simulated data correlated with measured data. The Sub-Models
will be re-validated periodically and, if merited, re-calibrated as necessary to take into account updates
to the WCTS.
The model will be used to simulate system response to a representative 2-year, 24-hour storm event
and the results will be used to evaluate system capacity and provide a baseline for the credit banking
system described in Section 5.
Sound engineering judgment shall be employed in the use of the hydraulic model and in the analysis of
the model results for determining whether the WCTS has adequate capacity to authorize new sewer
service connections, or increases in flow from existing sewer service connections.

4.1.2       System Flows
Rainfall data, diurnal flow patterns, and boundary conditions are incorporated into the hydraulic model.
Based on flow monitoring results, dry- and wet-weather periods are identified. Dry-weather days were
extracted from the flow survey data to calculate the average dry-weather flow (ADWF), which repre-
sents the average sewage loading that occurs on a daily basis. Wet-weather events were analyzed based
on the system response and hydrologic characteristics associated with precipitation and the resulting
runoff.
The model will be calibrated and validated for both dry- and wet-weather flow periods for reliability
under both conditions.




Appendix D - CAP                                                                                     (D) 4-1
         Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 14 of 33
SECTION 4


4.2 Collection Capacity Analysis
4.2.1       Procedure
Proposed increases in flow and additional connections to the existing WCTS will be entered into the
hydraulic model to simulate the proposed flow scenario. A hydraulic model analysis will be performed
using the InfoWorks ICM software for the design storm, and the hydraulic gradeline (HGL) will be
developed. The HGL will be compared to target system capacity requirements to determine if the
increase in flow will violate capacity assessment criteria. The model will predict locations of capacity
deficits and the County can then address those areas. The analyses will include documentation and
supporting information regarding model outputs and any necessary potential variations as well as
consider real-world conditions and engineering judgment.

4.2.2       Collection Capacity Definition
Adequate collection capacity will require that every gravity sewer line in the WCTS, through which the
proposed additional flow from new or existing connections would pass, has the capacity to carry the
following flows without causing a surcharge condition. The analyses shall confirm that the following flow
conditions do not cause surcharge:
    existing 1-hour peak flow passing though the gravity sewer line
    the addition to the existing 1-hour peak flow from the proposed connection
    the addition to the existing 1-hour peak flow predicted to occur from all other authorized sewer
     service connections that have not begun to discharge into the WCTS
For the purposes of this paragraph, a surcharge condition shall mean the condition that exists when the
supply of wastewater resulting from the 1-hour peak flow is greater than the capacity of the pipes to
carry it and the surface of the wastewater in manholes rises to an elevation greater than the top of the
pipe. However, if the County has identified sewer line segments which have been specifically designed
and constructed to operate under surcharge conditions and has identified the level of surcharge for
those segments, the identified level of surcharge shall be used. Notwithstanding the immediately
preceding sentence, any rise in elevation above the top of the pipe shall be considered a surcharge
condition if the manhole has experienced a capacity-related SSO since December 20, 2017 (excluding
those SSOs caused by severe natural conditions such as hurricanes, tornados, widespread flooding,
earthquakes, and other similar natural conditions) unless the County can certify that the cause of the
SSO has been corrected through improvements to the WCTS.


4.3 Transmission Capacity Analysis
4.3.1       Procedure
The design hydraulic capacities of each LS in the system are represented in the hydraulic model. Con-
firmation of the effective LS capacities are determined using flow monitoring data or performed through
wet well drawdown tests. Appendix F shows sewer LS and force main locations. The analyses will include
documentation and supporting information regarding model outputs and potential variations or
adjustments as necessary and consider real-world conditions and engineering judgment.




Appendix D - CAP                                                                                     (D) 4-2
         Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 15 of 33


SECTION 4


4.3.2       Transmission Capacity Definition
Adequate transmission capacity means that each LS through which the proposed additional flow from
new or existing sewer service connections would pass to the WWTF has the capacity to transmit, with its
largest pump out of service, the following flows:
    existing 1-hour peak flow passing through the LS
    the addition to the existing 1-hour peak flow predicted to occur from the proposed connection
    the addition to the existing 1-hour peak flow predicted to occur from all other authorized sewer
     service connections that have not begun to discharge into the WCTS


4.4 Treatment Capacity Analysis
4.4.1       Procedure
The Pole Bridge Basin flows to the Pole Bridge WWTF and the Snapfinger Basin drains to the Snapfinger
WWTF. Treatment capacity will be analyzed to ensure that both facilities operate in accordance to their
respective NPDES permits.

4.4.2       Treatment Capacity Definition
Adequate treatment capacity means that, at the time the WWTF receives the flow from a proposed
sewer service connection(s) or increased flow from an existing sewer service connection(s), when
combined with the flow predicted to occur from all other authorized sewer service connections
(including those that have not begun to discharge into the WCTS), the WWTF will not be in “non-
compliance” for quarterly reporting, as defined in 40 CFR Part 123.45, Appendix A.


4.5 New Connection Conditions
4.5.1       Procedure
The County may also authorize new sewer service connections or increases in flow from existing
connections where the New Connection Conditions defined below are satisfied and where adequate
transmission capacity and adequate treatment capacity is available as determined per Sections 4.3 and
4.4 above.

4.5.2       New Connection Conditions Definition
New Connection Conditions are defined by the following:
    The dynamic hydraulic model does not predict any overflows from the new sewer service
     connections and/or increases in flow from the existing sewer service connections
    The dynamic hydraulic model does not predict that, after adding the new sewer service connections
     and/or increases in flow from the existing sewer service connections to all existing and authorized
     sewer connections, the wastewater in any manhole from the 1-hour peak flow resulting from a
     representative 2-year, 24-hour storm event will rise to an elevation within two (2) feet of ground
     surface at any location in the WCTS through which the proposed additional flows from the new or

Appendix D - CAP                                                                                     (D) 4-3
         Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 16 of 33
SECTION 4

     existing connection would pass. However, for manholes within 350 feet of the entrance to or exit
     from aerial crossings (at locations including creeks, dry beds, stormwater ditches and conveyances,
     and intermittent and ephemeral streams) with less than two (2) feet of ground cover over their
     connecting pipes, the wastewater predicted as described above shall not rise to an elevation of
     within two (2) feet of the manhole rim.
    All capacity-related locations on the Priority Fix List downstream of the proposed new sewer service
     connection or proposed increase in flows from an existing sewer service connection have been
     adequately rehabilitated, relieved, fixed, or otherwise addressed (“Adequately Fixed”) and either:
               o   At least one (1) year has passed since completion of such Adequate Fix without a
                   capacity-related SSO occurring at any such location (excluding those SSOs caused by
                   severe natural conditions such as hurricanes, tornados, widespread flooding,
                   earthquakes, and other similar natural conditions)
               o   Or, each such location has experienced a 2-year, 24-hour storm event (or a 24-hour
                   storm event of greater size) without a capacity-related SSO
    Any location that has experienced a capacity-related SSO (excluding those SSOs caused by severe
     natural conditions such as hurricanes, tornados, widespread flooding, earthquakes, and other
     similar natural conditions) within the previous two (2) years downstream of the proposed new
     sewer service connection or proposed increase in flow from an existing sewer service connection
     has been adequately rehabilitated, relieved, fixed, or otherwise addressed (“Adequately Fixed”) and
     either:
               o   At least one (1) year has passed since completion of such Adequate Fix without a
                   capacity-related SSO occurring at any such location (excluding those SSOs caused by
                   severe natural conditions such as hurricanes, tornados, widespread flooding,
                   earthquakes, and other similar natural conditions)
               o   Or, each such location has experienced a 2-year, 24-hour storm event (or a 24-hour
                   storm event of greater size) without a capacity-related SSO




Appendix D - CAP                                                                                        (D) 4-4
         Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 17 of 33


SECTION 5



Banking Credit System
As part of the Capacity Approval in Lieu of Certification Process described in Section 3.5, the County may
use a “banking credit system” for the sewer line segment(s), LS(s), and/or WWTF for which the County is
unable to certify adequate capacity.
The addition of sewer capacity and/or reduction in 1-hour peak flows from Capacity Enhancement
Projects which are completed and in-use may be accumulated in the form of credits in the banking
credit system in accordance with this document. The County may earn banking credits for phased
Capacity Enhancement Projects, where permanent capacity is added to the WCTS from completion of a
phase of such projects. For example, if a project has 10 phases, the County may earn banking credits
upon completion of the first phase to the extent that permanent capacity is added to the WCTS based
on that phase of the overall project. Credits from the banking credit system may then be used for
authorization of new sewer service connections or increases in flow from existing connections within the
hydraulically independent Sub-Model area where the project that earned the credits occurred.
The banking credit system may only be used after the County certifies to the EPA and EPD that the
Information Management System described in Section 5.1 below is operational. Capacity Enhancement
Projects completed after entry of the MCD may earn credits in the credit banking system as well as
those Capacity Enhancement Projects completed after April 29, 2019.


5.1 Capacity Assurance Information Management System
The Capacity Assurance Program will utilize an information management system comprised of the
County’s CityWorks Computerized Maintenance Management System, the GIS, and other software to
track and report sewer capacity request information. Additionally, the information management system
will manage the recording and reporting of earned banking credits and the subsequent expenditure of
those credits.
As part of the documentation to the EPA and EPD certifying that the information management system is
operational, the County will provide a representative report of the data recorded from sewer capacity
requests and from the banking credit system for EPA and EPD review.
As the County implements the information management system, the County may develop additional
software solutions to further streamline and automate recording and reporting of CAP information.


5.2 Deposits
Capacity improvement documentation will be completed to deposit credits from projects as described in
this section into the banking credit system. The guidelines presented in Section 5.3 shall be used along
with engineering judgment when depositing credits into the system.
Within 12 months following approval of the CAP, and annually thereafter as necessary, the County shall
perform a review of specific Capacity Enhancement Projects to determine if actual added capacity and
peak flow reductions are in line with the County’s original estimation for such projects. The County will
use the results of this review to adjust future estimates as necessary.




Appendix D - CAP                                                                                     (D) 5-1
          Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 18 of 33
SECTION 5


5.3 Capacity Enhancing Projects
5.3.1       Offline Storage
Offline storage projects will add capacity credits equal to the volume of the storage constructed unless
the project is located within a Priority Area in which case the credit shall be equal to the volume of the
storage constructed divided by a factor of 2.

5.3.2       Removal of Connections
Removal of connections may add capacity credits equal to the estimated flow that the connections
previously produced unless the project is located within a Priority Area in which case the credit shall be
equal to the estimated flow that the connections previously produced divided by a factor of 2.

5.3.3       Gravity Sewer Line Improvements
Gravity sewer line improvements will add capacity credits equal to the added capacity resulting from
such projects divided by a factor of 3 unless the improvements are located within a Priority Area in
which case the credit calculated shall be divided by a factor of 4. See Section 5.3.7.

5.3.4       LS Improvements
Lift Station (“LS”) improvement projects will add capacity credits equal to the volume of additional
storage in the wet well. If the LS has been a restriction, then the County will analyze the increased LS
capacity prior to including any additional system credits. If the LS improvement project is located within
a Priority Area, the capacity credit calculated per above shall be divided by a factor of 2.

5.3.5       Treatment Facility Improvements
Treatment facility improvement projects will add capacity credits equal to the volume of additional
storage available in the facility and/or equal to the additional discharged flow that meets the require-
ments of the current NPDES permit.

5.3.6       I/I Reduction Projects
The estimated flow reductions resulting from completion of I/I reduction projects will add capacity
credits equal to the estimated amount of the flow reduction divided by a factor of 3 unless the project is
located within a Priority Area in which case the estimated amount of flow reduction shall be divided by a
factor of 4. See Section 5.3.7.

5.3.6.1     Rehabilitation of Gravity Sewers
The estimated rate of flow reduction will be determined based on Table 5-1 or actual flow data and/or
engineering analysis dependent on the defects observed and the actual rehabilitation work to be
completed.




Appendix D - CAP                                                                                       (D) 5-2
          Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 19 of 33


SECTION 5

Table 5-1. Estimated Peak Flow Reductions for Gravity Sewer Rehabilitation
                                                              Earned Base Credits per inch-diameter-
                   Rehabilitation Method
                                                                       mile rehabilitated

 Riparian Zone – Piping is within 50 feet horizontally of                  34,000 gpd
 a stream or water body.

 Non-riparian Area – Piping is not located within the                          60 gpd
 Riparian Zone.



5.3.6.2     Storm Drain and Downspout Removal and Cleanout Cap Replacement
Depending on the location and size of the drain, the flow estimation can be either calculated using
standard engineering practices or it can be estimated using the values from Table 5-2.

Table 5-2. Estimated Peak Flow Reductions for Storm Drain and Downspout Removal
                   Drain                        Earned Base Credits per Drain Removed

 Storm Drain <10” diameter                                        7,000 gpd

 Storm Drain >10” diameter                                  To be calculated

 Downspout                                                        5,000 gpd

 Cleanout Cap Replacement                                           250 gpd


5.3.6.3     Foundation Drain Pump Removal
Disconnecting foundation drain sump pumps from the WCTS is estimated to reduce peak flows by
approximately 4,000 gpd per sump pump removed.

5.3.6.4     Replacement of Vented Manhole Lids
Table 5-3 lists the base credits for vented manhole lid replacement prior to the factor reductions.

Table 5-3. Estimated Peak Flow Reductions for Vented Manhole Lid Replacement
                                 Manhole Location                                       Earned Base Credits

 Riparian Zone – Manhole is within 50 feet horizontally of a stream or water               40,000 gpd
 body. Manhole is assumed to be subject to 1 inch of inundation if located within
 the riparian zone.

 Paved Area – Manhole is located in a paved, curbed area at a distance from the              9,000 gpd
 curb that is less than one-fourth of the total roadway width. Manhole is
 assumed to be subject to one-eighth of an inch inundation if located within the
 paved area.

 Non-riparian Area – Manhole does not fall into one of the other categories                  2,500 gpd
 listed above but are flush with the ground surface is assumed to be subject to
 “splash” conditions.


5.3.6.5     Repair of Manhole Defects
Table 5-4 provides the base credits for manhole defect repair prior to the factor reductions.

Appendix D - CAP                                                                                              (D) 5-3
         Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 20 of 33
SECTION 5

Table 5-4. Earned Base Credits for Repair of Manhole Defects (in gpd)
                         Minor I/I                 Moderate I/I                  Heavy I/I                     Severe I/I
   Manhole
  Component         R      P         N        R         P         N        R         P         N         R         P           N

 Frame Seal        864    78     328       1,728      156     656       3,456      311       1,313     6,912     622        2,626

 Chimney           864    78     328       1,728      156     656       3,456      311       1,313     6,912     622        2,626

 Cone              864    78     328       1,728      156     656       3,456      311       1,313     6,912     622        2,626

 Wall              432    39     164       864        75      328       1,728      156       656       3,456     311        1,313

 Pipe Seal         432    39     164       864        75      328       1,728      156       656       3,456     311        1,313

 Bench             432    39     164       864        75      328       1,728      156       656       3,456     311        1,313

 Channel           432    39     164       864        75      328       1,728      156       656       3,456     311        1,313

Source: Adapted from Table 4-1 of The American Society of Civil Engineers, Manual of Practice No. 92
Notes:
R = Riparian
P = Paved
N = Non-riparian


5.3.7        Conditional Reduction in Banking Credit Ratios Used for Gravity Sewer Line
             Improvement and I/I Reduction Projects
Upon the County’s timely completion of its obligation to adequately fix 50% of the Priority Fix List
locations identified in Appendix F to the MCD (within two (2) years from the Date of Entry of the MCD),
the banking credit ratios provided in Sections 5.3.3 and 5.3.6 (above) will be adjusted for gravity sewer
line improvement projects and for I/I reduction projects. The banking credit ratios will be adjusted, as
follows:
          Gravity sewer line improvements (Section 5.3.3 above) will add capacity credits equal to the
           added capacity resulting from such projects divided by a factor of 2 unless the improvements
           are located within a Priority Area in which case the credit calculated shall be divided by a factor
           of 3.
          The estimated flow reductions resulting from completion of I/I reduction projects (Section 5.3.6
           above) will add capacity credits equal to the estimated amount of the flow reduction divided by
           a factor of 2 unless the project is located within a Priority Area in which case the estimated
           amount of flow reduction shall be divided by a factor of 3.
In the event that the County fails to meet any deadline for adequately fixing any Priority Fix List location,
as provided in Paragraph 35(j) of the MCD, the banking credit ratios for gravity sewer line improvement
projects and for I/I reduction projects will revert to the ratios provided for in Sections 5.3.3 and 5.3.6.


5.4 Capacity Approvals In Lieu of Capacity Certification
For new or additional flow contributions from sewer service connections that have been authorized in
lieu of capacity certification, capacity credits equal to the estimated amount of the proposed new or
additional flow will be withdrawn from the credit banking system balance at the time of authorization.
The Capacity Approval In Lieu of Capacity Certification process is further described in Section 3.5.


Appendix D - CAP                                                                                                            (D) 5-4
         Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 21 of 33


SECTION 6



References
American Petroleum Institute (API). 2009. Piping Inspection Code: In-service Inspection, Rating, Repair,
and Alteration of Piping Systems (API 570). February.
American Society of Civil Engineers (ASCE). 2009. Manual of Practice No. 92 Manhole Inspection and
Rehabilitation. August 12.
DeKalb County Department of Watershed Management. 2017. Design Standards Manual: Potable Water
Main, Gravity Sanitary Sewer, Sanitary Sewer Pumping Station and Force Main Design Standards.
Hughes, John. 2009. Manhole Inspection and Rehabilitation (ASCE Manuals and Reports on Engineering
Practices No. 92). July 1.

Meyer, Jack. M. Neenah Foundry Company. 1976. A Report on Inflow of Surface Water Through Manhole
Covers.
National Association of Corrosion Engineers (NACE). 2010. Pipeline External Corrosion Direct Assessment
Methodology (ANSI/NACE SP0502). June 24.
National Association of Sewer Service Companies (NASSCO). 2018. Pipeline Assessment & Certification
Program (PACP) v7.0.3.
Wastewater Committee of the Great Lakes--Upper Mississippi River Board of State and Provincial Public
Health and Environmental Managers. 2014. Recommended Standards for Wastewater Facilities (Ten
States Standards).
Water Environment Federation (WEF). 1993. Design of Wastewater and Stormwater Pumping Stations
(Manual of Practice FD-4). January.
Water Environment Federation (WEF). 2013. Guide for Municipal Wet Weather Strategies. July 22.
Water Environment Research Foundation (WERF). 2010. Inspection Guidelines for Wastewater Force
Mains 04-CTS-6URa.




Appendix D - CAP                                                                                     (D) 6-1
 Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 22 of 33




                      Appendix A
Department Watershed Management
              Organizational Chart
                     Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 23 of 33




                             DEPARTMENT OF WATERSHED MANAGEMENT
                                   O R G A N I Z AT I O N C H A R T

                                                 DCOO/Infrastructure




                                                       Director




ENGINEERING AND            FINANCE/             ADMINISTRATIVE
 CONSTRUCTION                                                          OPERATIONS           COMPLIANCE
                        ADMINISTRATION             SERVICES
 MANAGEMENT



                              Budget                  Human             Treatment Plants          FOG
         CIP
                                                     Resources


    Construction                                     Employee           Construction and        Industrial
                             Accounting
    Management                                        Training            Maintenance         Pretreatment


     Engineering                                                           Customer
                                 IT                                        Response           Laboratories
       Design
                                                                           Dispatch

                                                                                            Flow and Rainfall
          Modeling          Procurement                                  Meter & Field         Monitoring
                                                                           Services
                                                                                             Infrastructure
                                                                                              Acquisitions
               GIS                                                       Facilities/Fleet       Program


                                                                                                CMOM
Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 24 of 33




                                          Appendix B
                                      Sewerbasin Map
                               Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 25 of 33

                   Ball Mill
                    Creek
           Marsh                          Northeast
           Creek                           Creek




                               Nancy
                               Creek




                                                                                          Lucky

                                       Inter-Governmental
                                                                                          Shoals
                                                                                          Creek
                                                                                                      Camp
                                       North Fork
                                       Peachtree
                                                  Basin                                               Creek
                                         Creek

                                                                                                              Upper Stone
                                                                                                               Mountain
                                                                                                                Creek


                                                      South Fork
                                                      Peachtree
                                                        Creek

                                                                                                                             Lower Stone
                                                                                                                              Mountain
                                                                                                                                Creek
                                                                                      Upper
                                                                                    Snapfinger
                                                                   Indian             Creek
                       Peavine                                     Creek
                        Creek                                                                          Barbashela                           Lower
                                                                                                         Creek                             Crooked
                                                                                                                             Upper          Creek
                                                                                                                            Crooked
                                                                                                                             Creek

                                                                                                                                                                              Yellow
                                                                                                                                                                              River
                                                                                                                                                 Swift
                                                                                                                                                 Creek
                   Intrenchment                                                                                                                                  Johnson
                       Creek
                                                      Shoal
                                                      Creek   Snapfinger                                                                                          Creek

                                                                Basin                                                           Polebridge
                                                                         Cobb
                                                                        Fowler                                                    Basin                     Pine
                                                                        Creek                      Lower                                                   Mountain
                                                                                                 Snapfinger                                                 Creek
                                                                                                   Creek

                                 Sugar      Doolittle
                                             Creek                                                                                                   Honey
                                 Creek                                                                                Polebridge
                                                                                                                        Creek                        Creek
            Constitution
               Area
                                                 Blue
                                                 Creek                                                                                           Plunket
                                                               Conley                                                                             Creek
         South                                                 Creek
         River



                                                                            Corn                                                           Crooked
                                                                            Creek                                                           Creek




Legend
                                                                      Appendix B - Sewerbasin Map
         Basin

         Sewersheds

                                                                                                                                                            0     0.8   1.6
                                                                                                                                                                                Miles
                                                                                                                                                                              2.4       ¹
  Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 26 of 33




                          Appendix C
Capacity Evaluation Process Flowchart
                    Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 27 of 33


                                                Sanitary Sewer Capacity Protocol Flow Chart

                         County Returns to
                       Applicant for Correction
                           or Clarification
                                                                       N


                     Applicant Submits Initial or                                                                             Is Application in
                                                             SCR Completed              Is the application
DeKalb County         Modified Sewer Capacity
                                                             Per Program and
                                                                                Y                                    Y          Sewerbasins                Y
  Capacity            Evaluation Request (SCR)                                           for Minor Sewer
                                                                Procedural                 Connection?                            certified
 Applicant             for New or Additional                                                                                    w/adequate
                          Sewer Capacity                      Requirements?
                                                                                                                                  capacity?
                                                                                                                 N
                                                                                                                                        N

                           Qualify as                            Qualify as               Program
                N         Existing Illicit              N        Essential          N    Compliance                       Evaluation of Adequate
                                                                 Service?               Requirements                     Treatment, Transmission,
                          Connection?
                                                                                           Met?                             Collection Capacity
                                                                                                             Y

                                     Y                                 Y                   Capacity
                                                                                           Request
                                                                                         logged in I/I
                                                                                         Bank System


                                                                                                 Y
                                                                                                                                                            County Certifies
                      In past 12 months any                  Has the County                                                                                Adequate Capacity
                       dry weather SSOs in          N       identified assets   Y         Are there
                                                                                                                                                            and Sends Letter
                         the lines to carry                                             credits in the
                                                            that don’t meet                                                                                    Approving
                        proposed flow that                                                I/I Bank?
                          have not been                      capacity req’t?                                                                               Capacity Request
                           addressed?



                                 Y                                   N                           N
                                                                                                                             Option for Applicant to   N   County Sends Letter
                                                                                                                               achieve Capacity            Denying Application
                                                                                                                                 Compliance?




                                                                                                                                         Y

                                                                                                                                    Capacity                  County Issues
                                                                                                                                    Request                Conditional Approval
                                                                                                                                  logged in I/I            of Capacity Request
                                                                                                                                  Bank System
Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 28 of 33




                                 Appendix D
                   Sewer Capacity Evaluation
                              Request Form
Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 29 of 33
Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 30 of 33




                                      Appendix E
                               Modeling Area Map
                      Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 31 of 33


                   Miscellaneous
                       Model




                      Nancy
                      Creek
                      Model




                            North Fork
                            Peachtree                 Miscellaneous
                           Creek Model                    Model




                                South Fork
                                 Peachtree
                                Creek Model




                 Intrenchment
                  Creek Model            Snapfinger
                                           Model
                                                                        Polebridge
                                                                          Model




Legend
                                              Appendix E - Modeling Area Map
         Basin



                                                                                     0   0.8   1.6
                                                                                                       Miles
                                                                                                     2.4       ¹
Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 32 of 33




                                      Appendix F
                           Sewer Lift Station and
                               Force Main Map
                             Case 1:10-cv-04039-SDG Document 61-2 Filed 10/21/20 Page 33 of 33

                 Ball Mill
                  Creek
         Marsh                            Northeast
         Creek                             Creek




                             Nancy        J
                                          "
                             Creek




                     " J
                     J "

                                                                                          Lucky

                                     Inter-Governmental
                                                                                          Shoals
                                                                                          Creek
                                                                                          J     J
                                                                                                "  J
                                                                                                   "
                                                                                                Camp
                                                Basin
                                     North Fork
                                                                                          "
                                     Peachtree
                                                                                           J
                                                                                           "J
                                                                                              " J
                                                                                             "J    " J
                                                                                                Creek
                                                                                                  "J  "
                                         Creek
                    J
                    "
                             J
                             "                                                                   J
                                                                                                 "J"              Upper Stone

                                                                                                  JJ
                                                                                                  "
                                                                                                   "
                                                                                                     J
                                                                                                     "
                                                                                                                   Mountain
                                                                                                                    Creek


                                                      South Fork
                                                                                                               J
                                                                                                               "
                                                      Peachtree                                               "J
                                                                                                              J"
                                                        Creek
                                                                                                                     "J
                                                                                                                     J"
                                                                                                                                  Lower Stone
                                                                                                                    J
                                                                                                                    "              Mountain
                                                                                                                      J
                                                                                                                      "              Creek
                                                                                      Upper
                                           J
                                           "                                        Snapfinger
                                                                                                                          J
                                                                                                                          "
                                                                   Indian             Creek
                     Peavine                                       Creek
                      Creek                                                                            Barbashela
                                                                                                         Creek
                                                                                                                                              J
                                                                                                                                              " Lower
                                                                                                                                                Crooked
                                                                                                                                 Upper
                                                                                                                                Crooked
                                                                                                                                                 Creek             J
                                                                                                                                                                   "
                                                                                                                                 Creek                                              J
                                                                                                                                                                                    "
                                                                                                                                  J
                                                                                                                                  "
                                                                                                                              J
                                                                                                                              "           J
                                                                                                                                          "               Swift                           Yellow
                                                                                                                                                          Creek                           River
                                                                               J
                                                                               "                                                                                      J
                                                                                                                                                                      "
                                                                                                                                                    Pole
                                                                                                                                                      J
                                                                                                                                                      "J                  Johnson
                                                              Snapfinger
                 Intrenchment
                                                                                                                                                   Bridge
                                                      Shoal
                                                                                                                                                       "
                     Creek                            Creek
                                                                                                                                                                           Creek      J
                                                                                                                                                                                      "
                                                                Basin                                                                              Basin                  J
                                                                                                                                                                          "
                                                                                                                                                                                     J
                                                                                                                                                                                     "
                                                                         Cobb
                                                                                                              J
                                                                                                              "
                                                                        Fowler                                                                                    Pine
                                                                        Creek                      Lower                                                 J
                                                                                                                                                         "       Mountain       J
                                                                                                                                                                                "
                                                                                                 Snapfinger                                                       Creek
                                                                                                   Creek

                    J
                    "            Sugar      Doolittle
                                 Creek       Creek                                                                      J
                                                                                                                        " Polebridge                         Honey
                                                                                                                              Creek                          Creek
          Constitution
             Area
                                                 Blue                                                  J                                                          "J
                                                 Creek
                                                                                                       "                                             Plunket      J "
                                                               Conley
                                                                                                       J            J
                                                                                                                    "                 J
                                                                                                                                      "              Creek   J
                                                                                                                                                             "
      South                                                    Creek
                                                                                                       "
      River                                                                              J
                                                                                         "
                                                                                           J
                                                                                           "J
                                                                                            "
                                                                                                              J
                                                                                                              "

                                                    J                                    J
                                                                                         "J"J
                                                                                             J
                                                                                             "
                                                                                             " J
                                                                                               "J
                                                                                                                                              "Crooked
                                                    "                          J                 "
                                                                            Corn
                                                                               "
                                                                            Creek
                                                                                                                                              J Creek




    Lift Stations
                                                               Appendix F - Sewer Lift Station Map
J
"
    Gravity Mains >= 15"

    Force Mains

    Sewersheds

    Basins                                                                                                                                                        0       0.8       1.6
                                                                                                                                                                                            Miles
                                                                                                                                                                                          2.4       ¹
